Citation Nr: 1725664	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of a pension overpayment in the amount of $7,320.00, to include the issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 decision of the Committee on Waivers and Compromises (Committee) at the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2015, the RO waived $560 of the Veteran's debt.  As a result of this waiver, the Veteran does not currently owe VA overpayment debt.  The Board will not disturb this waiver, and will adjudicate whether the Veteran is entitled to waiver of recovery of the $7,320.00 collected by VA prior to the July 2015 waiver. 


FINDINGS OF FACT

1.  The creation of the indebtedness in the amount of $7,880.00 was the result of the Veteran's failure to notify VA of lump sum income paid to the Veteran in July 2010. 

2.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran.

3.  The Veteran was solely at fault in the creation of the debt. 

4.  Recovery of the indebtedness in the amount of $7,320 did not violate the standards of equity and good conscience.


CONCLUSIONS OF LAW

1.  An overpayment of VA non-service-connected pension benefits in the amount of $7,880.00 was validly created.  38 U.S.C.A. § 1521 (West 2014).

2.  The requirements for waiver of recovery of the overpayment of non-service-connected pension benefits in an amount calculated as $7,320.00 have not been met.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, even with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims.  The VCAA is not applicable to the claim on appeal. 

In April 2015, the Board remanded the Veteran's claim for further development.  Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with Board remand directives and imposes upon VA a duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Stegall requires substantial rather than strict compliance with Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Stegall does not require compliance with Board remand directives when non-compliance does not result in prejudicial error.  Stegall, 11 Vet. App. at 271.  VA has substantially complied with the April 2015 remand directives.    

II.  Legal Criteria

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A veteran has the right to dispute the existence and amount of the debt.  See 38 U.S.C.A. § 501; 38 C.F.R. § 1.911(c). 

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, (2) collection of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  The phrase "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  See 38 C.F.R. § 1.965(b)(2).

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  See 38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) whether the actions of the debtor contributed to the creation of the debt; (2) a weighing of the fault of the debtor against VA's fault in the creation of the debt; (3) whether collection of the debt would deprive the debtor of basic necessities, or create undue hardship; (4) whether withholding of benefits would defeat the objective for which the benefits were intended; (5) whether failure to make restitution would result in an unfair gain to the debtor; and (6) whether the veteran's reliance on VA benefits resulted in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

III.  Facts

The record indicates that the Veteran applied for pension benefits in July 2009.  In his initial application, he listed no assets and no income.  The Veteran was granted a non-service-connected pension in October 2009, effective August 2009.  The notification informing the Veteran of his award of non-service-connected pension benefits stated "[l]ump sum (one time) payments of income must be considered as a part of total annual income for a period of 12 months beginning the first of the month following the date the payment was received."

In July 2010, the Veteran informed VA that he had been awarded disability benefits by the Social Security Administration (SSA), and listed a $675 checked paid in July 2010 with regular payments of $786 after that date.  In August 2010, VA requested a disability benefits payment history from SSA.  An August 2010 payment worksheet provided by SSA revealed that the Veteran received a lump sum payment of $20,778.16 in July 2010.  

In a December 2010 letter, VA informed the Veteran that the lump sum paid to the Veteran by SSA precluded him from receiving non-service-connected pension benefits.  VA proposed severing the Veteran's entitlement to non-service-connected pension benefits in August 2010, which would require the Veteran to repay benefits received after that date.  In its letter, VA stated that it assumed that the Veteran did not receive any retroactive payments from SSA (including the payment of $20,778.16), and afforded the Veteran 60 days to provide evidence showing that VA should not terminate his entitlement to non-service-connected pension benefits.

In a February 2011 letter to VA, the Veteran wrote that he had informed VA of his SSA benefits in his July 2010 letter.  He also included unpaid medical bills and receipts of payments to the Internal Revenue Service (IRS).  The IRS receipts indicate that the Veteran paid $5985.18 to the IRS in September 2010.  The Veteran added that termination of his non-service-connected pension benefits would cause extreme hardship. 

In April 2011, VA terminated the Veteran's non-service-connected pension benefits, effective August 2010.  According to an April 2011 demand letter from VA, the Veteran owed $7,880.00 in debt as a result of benefits received during the period in which he was ineligible to receive benefits.  The Veteran requested a waiver of the debt in May 2011, on the basis of extreme hardship.  

The record indicates that the Veteran provided a financial report in October 2011.  In this report, the Veteran listed $840 monthly income from SSA benefits.  He listed expenses of $250 for rent, $250 for food, $200 for utilities, $40 for other expenses, and $49 for car insurance, for a total of $789 in expenses.  He also listed a car as an asset, and what appears to have been a $10,000 certificate of deposit (referred to as "C.D.") that he noted as "[f]or loan."  That same month, VA denied the Veteran's request for a waiver.  It does not appear that the RO reviewed the Veteran's October 2011 financial report prior to this decision.  The Veteran filed a Notice of Disagreement (NOD) in December 2011.  In his NOD, the Veteran stated that he notified VA of his SSA benefits in July 2010, that VA continued to pay him benefits for eight months after his disclosure of SSA benefits, and that he did not know he was not entitled to benefits.   

The Veteran filed for reinstatement of his non-service-connected pension benefits in May 2012.  In the financial disclosure section of the application, the Veteran reported $829 in income from SSA benefits, no assets, and no non-medical "unreimbursed expenses."  VA reinstated the Veteran's non-service-connected pension in October 2012, effective May 2012 and payable from September 2011.  In a letter notifying the Veteran of its reinstatement of his benefits, VA stated that it would deduct the Veteran's debt from his non-service-connected pension benefit payments. 

The Veteran submitted another financial report in February 2013.  In this report, the Veteran listed $840 income from SSA benefits.  He listed expenses equal to those described in the October 2011 financial report.  He again listed a car as an asset, but did not list the $10,000 C.D. or any other assets.  He listed no debts.

In April 2015, the Board remanded the Veteran's claim in order for the RO to, among other things, adjudicate the validity of the debt owed by the Veteran.  

The Veteran submitted a new financial statement in June 2015.  This statement lists the Veteran's monthly income as $79, from his VA non-service-connected pension, though it appears that his SSA benefits income ($840) was entered in the wrong column.  The form suggests that the correct income was $919 with SSA benefits included.  The Veteran listed expenses of $250 for rent, $250 for food, $360 for utilities, $150 for other expenses (described as personal hygiene, laundry, and cleaning supplies), $150 for car insurance, and $150 for transportation costs, for a total of $1,250 in expenses.  He again listed a car as an asset.  The Veteran also listed a $2000 personal loan from July 2013, with a balance of $103.66, $922.45 in unpaid IRS tax debt from October 2014, and August 2014 medical bills totaling $550.70, as other debts. No further details were provided as to these expenses.

In July 2015, the RO readjudicated the Veteran's claim for a waiver, including the adjudication of the validity of the debt.  After describing the creation of the debt, the RO found that the Veteran had been capable of making payments.  The RO acknowledged the June 2015 financial report, and waived the remaining $560 of debt owed by the Veteran based on undue hardship.

In August 2016, VA mailed the Veteran a letter again explaining the creation of the debt.  The RO further explained the validity of the debt in an August 2016 Supplemental Statement of the Case (SSOC).  In the SSOC, the RO acknowledged the October 2011 financial report.  The RO disputed the Veteran's report of $150 for "other expenses" and transportation expenses listed in the June 2015 financial report.  The SSOC also noted that, as of October 2015, the Veteran's debt was paid in full through withholding of benefits.

In September 2016, the Veteran, through a letter mailed to VA, again explained that VA should have ceased payments to him in July 2010.  The Veteran also described his inability to pay tax debt and medical bills as a result of the debt owed to VA. 

IV.  Analysis

The Board finds at the outset that there is no indication that the debt was the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  Waiver of the overpayment is not precluded.

At issue is whether recovery of the indebtedness would be against the standards of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The "equity and good conscience" standard is applied when the facts and circumstances of a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  See 38 C.F.R. § 1.965(a).

The Board notes that VA waived the remainder of the Veteran's debt, at $560, in July 2015.  The August 2016 SSOC indicates that the Veteran's debt was satisfied in October 2015.  As stated above, the Board does not disturb the July 2015 waiver, but finds that any erroneous debt payments made by the Veteran after the July 2015 waiver should be returned to the Veteran in accordance with the laws and regulations that govern the refund of debt recovered by VA.  See 38 C.F.R. § 1.967.

What remains is the resolution of $7,320.00 in overpayment debt.  As the Veteran's debt is satisfied, the issue before the Board is whether the Veteran is entitled to a retroactive waiver of his debt, which would result in a refund under 38 C.F.R. § 1.967.

Applying the equitable principles at issue in this case, there is no fault on the part of VA in the creation of the debt.  The debt was created solely due to the Veteran's failure to report the lump sum payment of $20,778.16 that he received from SSA.  The Veteran does not dispute receiving this payment, but instead argues that VA should have terminated his benefits with haste if VA believed that he was not entitled to non-service-connected pension benefits.  The record indicates that any delay in the termination of the Veteran's non-service-connected pension benefits occurred as a combination of VA's investigation of the issue, due process afforded to the Veteran, and the Veteran's failure to clarify his receipt of $20,778.16 from SSA.  See 38 C.F.R. § 1.965(a)(1).

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  See 38 C.F.R. § 1.965(a)(2).  Although notified by VA of his responsibility to report lump sum income, the Veteran failed to take any action to prevent the overpayment created by his acceptance of nonservice-connected pension benefits during a period in which he was not eligible to receive those benefits.  As for VA, it first learned of the Veteran's receipt of a lump sum payment of $20,778.16 from SSA in August 2010, through its own investigation of the Veteran's SSA benefits payment history.  VA terminated the Veteran's non-service-connected pension benefits within eight months, which included time provided to the Veteran for due process.  It does not appear that the Veteran disputed, attempted to clarify, or even acknowledged the $20,778.16 payment from SSA during this period.  This weighs against a finding that recovery of the overpayment would be against equity and good conscience.

The next issue for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  As the debt is satisfied, the issue before the board is whether the debt deprived the Veteran of "basic necessities" prior to the July 2015 waiver.  See 38 C.F.R. § 1.965(a)(3).  The Veteran's October 2011 and February 2013 financial reports indicate that the Veteran was able to afford housing, food, utilities, phone, and car insurance expenses.  The Veteran's June 2015 financial report indicates that he experienced an increase in his expenses.  It appears that the Veteran was able to afford rent, food, and increased utilities and heating costs, but that he was unable to afford his reported "other" living expenses, vehicle maintenance, and transportation costs.  Affording the Veteran the benefit of the doubt, the Board finds that collection of the debt after the June 2015 financial report would have caused the Veteran undue financial hardship.  [The Board notes the July 2013 loan for $2000 (that the Veteran had nearly paid off at the time he submitted the June 2015 financial report), the October 2014 IRS debt, and the August 2014 medical debt, described in the Veteran's June 2015 financial report, but does not find these debts to constitute basic necessities as discussed in 38 C.F.R. § 1.965(a)(3), given the lack of detail provided, and declines to use these debts to determine when the Veteran began to suffer "undue hardship"].  The Committee addressed the undue hardship suffered by the Veteran when it waived the remainder of the Veteran's debt in July 2015.

As the Veteran received income that precluded his participation in the nonservice-connected pension benefits program, withholding these benefits would not defeat the purpose for which they were intended.  Failing to repay the benefits would unfairly enrich the Veteran because he would be compensated with funds that he was not entitled to receive.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA's continued payment of non-service-connected pension benefits.  See 38 C.F.R. § 1.965(a)(4), (5), (6).

The Board is sympathetic to the Veteran's reports of hardship, but the principles of equity and good conscience were not violated when VA recovered the overpayment in question prior to July 2015.  The preponderance of the evidence is against the Veteran's claim, and waiver of recovery of the overpayment of VA non-service-connected pension benefits is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Waiver of recovery of an overpayment of VA non-service-connected pension benefits in the amount of $7,320 is denied, noting that any erroneous debt payments made by the Veteran after the July 2015 waiver should be returned to the Veteran in accordance with the laws and regulations that govern the refund of debt recovered by VA. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


